Citation Nr: 1414378	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from March to April 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from an Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a May 2007 rating decision of the RO in Waco, Texas.

In a Board decision dated in October 2012, the Board denied the issue of entitlement to service connection for a right knee disability.  The Veteran appealed the Board's decision to the Veterans Court.  

In an Order dated in May 2013, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Veterans Court vacated that portion of the Board's October 2012 decision which denied service connection for a right knee disability, and remanded the issue back to the Board for development consistent with the Joint Motion.  

The parties to the Joint Motion stipulated that the Board's decision to grant the Veteran's application to reopen the previously denied and final claim of entitlement to service connection for a right knee disability was not being challenged and that the Board's remand of the issues of entitlement to an automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant were not within the jurisdiction of the Veterans Court as the Board had not yet rendered a decision on them.  

The Board's October 2012 remand instructed the RO to prepare a statement of the case in response to a notice of disagreement regarding the denied claims of entitlement to an automobile or automobile adaptive equipment and entitlement to specially adapted housing or a special home adaptation grant.  In light of the appeal to the Veterans Court, it does not appear that the claims file has yet returned to the RO for processing of the Board's remand.  Accordingly, those issues are not ripe for adjudication by the Board at this time.  If an appeal is perfected following issuance of a statement of the case, those matters will be addressed by the Board in a later decision.  

In June 2009, the Veteran appeared at a Central Office hearing and gave testimony on the issue of service connection for a right knee disability.  However, the issue had not yet been perfected for appeal at that time.  In September 2009, the Board remanded this issue so that a statement of the case could be prepared.  The RO issued a statement of the case in October 2011 and a substantive appeal was received later that month.  On the substantive appeal, the Veteran indicated that he did not want a Board hearing.  While the Veterans Law Judge who conducted the hearing in June 2009 is no longer employed by the Board and did not take part in this decision, based upon the Veteran's subsequently expressed desire that he not appear at a Board hearing on this issue, the Board finds that no additional hearing is required and the issue is now ready for appellate review.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  No current disability of the right knee is related to service or to any service-connected disability.  

2.  Arthritis of the right knee did not become manifest within 1 year of service separation.  


CONCLUSION OF LAW

A right knee disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection for a right knee disability is warranted.  The Veteran asserts that a right knee disability resulted from the same in-service injury from which his service-connected left knee disability resulted, or, that it is related to an altered gait necessitated by the service-connected left knee disability.  

Regarding direct and presumptive service connection, the Board notes that the Joint Motion raised no deficiencies in the Board's discussion.  The reason this part of the decision was not affirmed is not clear.  Nevertheless, as the decision on this issue was vacated, the Board will, and must, restate its findings as these findings were vacated:

The Veteran did not initially assert that there was any direct relationship between a right knee disability and service.  His written descriptions and accounts to VA and treatment providers were of post-service onset due to an altered gait.  However, an August 2003 VA examination report, the Veteran noted that he injured his left knee in service, and since that time he has suffered "constant pain in both knees"  (See Report dated August 13, 2013).  In an August 2010 VA Form 21-4138, the Veteran asserted that he injured "both knees" as a result of the in-service basic training injury.  However, he appears to have acknowledged that he was not treated in service for the right knee as he asserted "all my injuries were not included in my medical file upon discharge from the service."  

The Board finds that the Veteran's more recent assertions as to sustaining a right knee injury in service or experiencing right knee symptoms in service, although competent evidence, are not accurate.  The Board finds that no current disability of the right knee is directly related to an injury or disease in service.  The Board also finds that arthritis of the right knee is not presumed to be related to service.  

In making these findings, the Board notes that the service treatment records which document the left knee injury are silent as to any pertinent findings regarding the right knee.  While silence in the record, or lack of findings, is not always significant, where there is a specific incident resulting in injury and medical evaluation, it is reasonable to expect that the injured party will report all symptoms resulting from the incident, and that the medical examiner will record all pertinent complaints and findings associated with the incident.  In this instance, silence as to right knee symptoms, when taken in the context of a left knee injury and post-injury evaluation, is reasonably construed as a lack of right knee symptomatology at that time.  Indeed, the record is not entirely silent regarding the right knee, as an April 5, 1966 examination notes that, with the exception of the left knee injury, "[t]he remainder of the physical and psychological examination is normal."  This is an affirmative finding that there were no other injuries, including a right knee injury.  The Board finds this to be highly probative evidence against the direct service connection theory.  

Also weighing against the direct service connection theory is the fact that a medical evaluation board was convened as a result of the left knee injury, which ultimately recommended the Veteran's discharge from service.  The records of the medical board investigation refer solely to the left knee injury, which was noted to be in the nature of a pre-service cartilage injury aggravated by basic training.  The Veteran disputes the pre-service portion of the injury, but this is not material to the issue on appeal.  These records make no findings or reference to any right knee injury.  

Again, this is an instance where the reasonable expectation is that all factors affecting a determination as to the Veteran's retention in the service would be identified by the medical evaluation board.  The central purpose of a medical evaluation Board is not to evaluate a specific injury, but to determine whether a service member is capable of performing his or her duties, and therefore should be retained in the service.  

In this context, silence as to a right knee injury is probative evidence of the lack of medically significant right knee symptomatology, injury, or disease.  Also in this context, the Veteran's recent statement that all of his injuries were not included in the medical evaluation board proceeding -- implying that he had other injuries that were for some reason omitted from the reports -- is an extraordinary assertion requiring at least a reasonable explanation in support.  Yet, the Veteran has provided no explanation in support of this assertion.  The Board finds the assertion to be inaccurate.

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim upon discharge in May 1966; however, at that time, he noted only a left knee disability as related to service.  

The Veteran testified at a VA hearing in April 1967 and specified a "left knee" injury.  See transcript at page 1.  He specified the nature of the injury as "I hit my left knee on the log that I was about to hurdle and this is how I substantiated [sic] my knee injury."  See transcript at page 3.  

The Veteran also testified at a Board hearing in January 1976 regarding Chapter 31 benefits.  When discussing his disabling condition, the Veteran referred solely to his left knee.  

If the Veteran had injured both knees, it is inconsistent with logic to specify the left knee.  

In January 1969, the Veteran filed a claim to extend his service-connected compensation to include a back disability and a skin disability.  The Veteran made no mention of a right knee disability.  The first reference in a VA claim to a right knee disability does not appear until August 1986 (see August 6, 1986 letter from Disabled American Veterans).  

All of the facts cited above undercut the Veteran's contention that he has had a right knee disability since service.  In effect, his actions and prior claims have provided highly probative factual evidence against his current contention.

While inaction for many years regarding filing a claim with VA is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as May 1966 that he was aware of his right to apply for VA disability compensation and that he understood the procedure for filing a claim for VA disability compensation.  He successfully followed that procedure in other instances where he believed himself entitled to those benefits.  In this circumstance, it is more reasonable to expect a complete reporting of symptoms, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a right knee claim, when viewed in the context of repeated action regarding other similar claims, is reasonably interpreted as indicative of the lack of right knee symptomatology at those times.  This is probative evidence against a direct service connection theory and against the manifestation of arthritis in the right knee within the presumptive period.  

In addition to the Veteran's early assertions to VA in the context of compensation claims, the Board has also considered the post-service medical findings.  It is notable that the Veteran's hand written description of his complaints on a December 8, 1966 VA examination form specify the left knee.  In no instance did the Veteran mention the right knee or refer to the pleural, "knees."  On examination, there are no pertinent right knee findings.  The same is true of an examination in July 10, 1967, which is directed solely at left knee complaints.  April 17, 1973 and March 25, 1974 VA examination reports also include descriptions in the Veteran's own hand specifying complaints of pain in the left knee without reference to a right knee or bilateral condition.  

VA outpatient records throughout this period also refer to left knee complaints without mention of the right knee (see clinical records February 16, 1967, March 4, 1967, July 23, 1969, October 16, 1972).  Written statements submitted by the Veteran's family and friends during this period specify their observation of left knee complaints without mention of the right knee (see undated letter received June 7, 1966, from the Veteran's mother; letters (2) each dated April 20, 1967, from parents and acquaintances).  

The first reference in the medical history to right knee symptoms comes from an October 16, 1986 VA examination report, more than 2 decades after service separation.  At that time the Veteran reported that he had experienced right knee pain for the past five years as a consequence of an imbalance in walking.  Normal findings for the right knee were reported on examination and X-ray.  The Board finds that the Veteran's statement as to the date of onset provides probative evidence against his recent assertion as to in-service onset of symptoms.  The October 1986 account, which was not presented in the context of a claim for benefits, is more reliable than the recent conflicting account presented in the context of a disability claim.  

Private treatment records associated with the claims folder reveal that the Veteran was first diagnosed as having degenerative joint disease of his right knee in November 2003.  In a December 2005 treatment report, Dr. H., the Veteran's private physician, diagnosed right knee osteoarthritis.  A March 2006 VA examination report included a diagnosis of early degenerative joint disease of the right knee.  At the time of a December 2007 VA examination, the Veteran was again diagnosed as having right knee degenerative joint disease with pain.  At the time of a March 2008 VA examination, the Veteran was diagnosed as having degenerative joint disease of the knees.  

There is no medical opinion that purports to relate a current right knee disability directly to service or that purports to establish initial manifestation of the disease within the presumptive period.  The Board acknowledges that a June 2009 VA general medical examination report refers to the Veteran having injured his "knees" in the service; however, there is no indication that the examiner reviewed the service treatment records, which convincingly show an injury that was limited to the left knee.  The Board attaches greater weight to the service treatment records and the factual records above.

While the Veteran has asserted that there was direct service incurrence, he has been inconsistent in this assertion and the Board has found this assertion to be inaccurate.  Based on the clinical history and the Veteran's assertions to VA and to treatment providers throughout the period since service, the Board finds that a clear preponderance of the evidence is against direct service incurrence of a right knee disability and is against manifestation of arthritis of the right knee within the presumptive period.  It also supports another factual finding: the Veteran is not an accurate historian.      

Turning to the Veteran's initial assertion, that his right knee disability is proximately due to or a result of his left knee disability, there are conflicting medical opinions addressing this matter.  First is a December 2005 treatment report in which Dr. H., the Veteran's private physician, opined that the Veteran's left knee gait abnormality had caused the right knee pain with osteoarthritis.  

The Veteran was afforded a VA examination in May 2011 to determine the relationship, if any, between his current right knee disorder and any service-connected left knee disability.  Following examination, the examiner rendered a diagnosis of right knee degenerative joint disease.  The examiner indicated that he was unable to offer an etiology opinion without resorting to speculation as the Veteran's claims file and service treatment records were not available for review.  

In a June 2011 addendum report, the examiner indicated that he had reviewed the Veteran's claims folder and service treatment records.  He stated that it was less likely as not that the Veteran's current right knee condition was related to an altered gait secondary to his service-connected left knee condition.  The rationale was that review of the orthopedic literature revealed no credible peer reviewed studies that supported the contention that degenerative changes of one joint might induce degenerative changes in another joint either of the affected or contralateral extremity or spine, even in the setting of leg discrepancy.  The examiner indicated that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging.  

In comparing these conflicting opinions, the Board finds it significant that the basis for the December 2005 opinion was not stated.  Beyond asserting that the right knee pain and arthritis resulted from a gait abnormality, the physician provided no discussion of the matter.  While there is certainly evidence of a gait abnormality in this case, the physician did not discuss the specific features and characteristics of the Veteran's particular gait abnormality or how those features and characteristics would be expected to lead to the onset of pain and osteoarthritis in the right knee.  The physician did not discuss the history of the condition in terms of how long after the onset of the gait abnormality a secondary knee disorder would be expected to result and how that compares with the Veteran's history.  He did not address or acknowledge the numerous post-service treatment records showing that the Veteran has at times demonstrated a normal gait, which does not support this claim.  

Most significantly, he did not address or acknowledge the possibility of age-related osteoarthritis, which is the basis of the VA opinion.  In sum, the December 2005 opinion is conclusory and without meaningful explanation.  

In contrast, the VA opinion includes a brief but meaningful rationale that is rooted in the examiner's review of medical literature.  In essence, the VA examiner's opinion undercut the basis of the December 2005 opinion by highlighting the lack of support in the medical literature for gait-induced arthritis in another joint of the same lower extremity or in a joint of the contralateral lower extremity.  Notably, the December 2005 private opinion does not in any way undercut the basis for the VA opinion as the private physician neither discussed nor acknowledged the possibility of age-related osteoarthritis.  

Here, the Board attaches greater weight to the opinion that includes a rationale that is consistent with the record and supported by accepted medical principles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where the basis for the opinion is not stated).  The June 2011 VA opinion is better supported and more convincing than is the December 2005 private opinion.  

While the Veteran believes that the service-connected left knee disability has caused the right knee disability, he has provided no more support for his opinion than did his private physician.  Moreover, establishing the etiology of osteoarthritis is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Regarding secondary aggravation of the right knee disability by the service-connected left knee disability, the Board notes that the parties to the Joint Motion found no deficiencies in the Board's October 2012 decision on this point, noting only the Board's comparison of the private and VA opinions.  Significantly, the private opinion refers specifically to causation ("caused") and does not mention or imply aggravation (see December 9, 2005 opinion at page 3).  The Board assumes that the parties to the Joint Motion would have identified all alleged deficiencies in the Board's prior decision at the same time to avoid piecemeal litigation as the Board wishs to address the parties concerns fully.  

Also significant regarding aggravation, it is quite clear from the record that the onset of the right knee disability was decades after the onset of the left knee disability.  While the Veteran has made a recent assertion of in-service incurrence of a right knee disability, the Board has elsewhere described its reasons and bases for finding this assertion to be highly inaccurate, based, in part, on many of the Veteran's own prior statements.  Thus, there is no credible evidence suggesting a pre-existing right knee condition.  There is also no suggestion of a pre-existing right knee disability being aggravated by the left knee or an age-related disability to the right knee being aggravated by the service-connected left knee.  The medical record is devoid of such a reference. 

The Board also finds that the VA examiner's language is sufficiently broad so as to encompass aggravation.  Contrasted with the private opinion, the VA examiner did not refer specifically to causation, but referred more broadly to a "relationship", finding that it is less likely than not that the Veteran's right knee condition "is related to" altered gait secondary to the service-connected left knee condition (magic words are not required - there is simply no connected indicated).  The Board finds that this language is sufficiently broad to encompass aggravation as well as causation.  The finding that there is no connection at all clearly finds that one condition has not aggravated by another.      

As the Board has found that no current disability of the right knee is related to service or to any service-connected disability, and that arthritis of the right knee did not become manifest within 1 year of service separation, the Board reaches the conclusion that service connection for a right knee disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  He has also not identified any additional medical records that could be, but have not been, obtained.  

The Board acknowledges certain testimony of the Veteran that he was treated in service for his left knee injury at a naval hospital.  (See transcript at page 4).  However, there is no contention on the Veteran's part that he had in-patient status.  Rather, he testified that he went to "Sick Hall" immediately after the injury.  The Board interprets the Veteran's testimony as indicating out-patient treatment.  Therefore, a remand to request in-patient records (maintained separately from service treatment records) is not necessary.  

The Veteran was afforded a VA examination in this case and an etiology opinion was obtained (see addendum dated June 20, 2011).  Important in this case, while the parties to the Joint Motion questioned the Board's discussion of the June 2011 medical opinion, which the Board has attempted to correct above, they did not identify any specific inadequacy in the report itself.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Importantly, no request for another examination was made within the JMR.  If an examination was obligatory, the JMR would have been the occasion to provide the Board with the guidance to obtain such a medical opinion and avoid pointless delay that does not serve the interests of the Veteran.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology was discussed in detail as was his theory as to causation.  The Veteran was informed of the importance of evidence such as a medical opinion that relates the right knee disability to the left knee disability.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

ORDER

Service connection for a right knee disability is denied.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


